 In the Matter of MILTON CO-OPERATIVE DAIRY CORPandUNITED RE-TAIL,WHOLESALE & DEPARTMENT STORE EMPLOYEES OF AMERICA(CIO), NEW ENGLAND JOINT BOARDCase No. 1-R-2934.-Decided June11, 1946Messrs. A. Pearley FeenandLeon D.Latham,Sr.,bothof Burlington,Vt., for the Company.Mr. Frank JDumas,of Burlington,Vt., for the C. I. O.Mr. Leon W. Woodbury,of Barre, Vt., for the A. F. L.Mr. Warren H. Leland,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon a petition duly filed by United Retail, Wholesale & DepartmentStoreEmployees of America (CIO), New England Joint Board,herein called the C. I. 0., alleging that a question affecting commercehad arisen concerning the representation of employees of Milton Co-Operative. Dairy Corp.,Milton,Vermont, herein called the Company,the National Labor Relations Board provided for an appropriate hearingupon due notice before Samuel G. Zack, Trial Examiner. The hearingwas held at Burlington, Vermont, on April 23, 1946. The Company,the C. I. 0., and International Brotherhood of Teamsters, Chauffeurs,Warehousemen and Helpers of America (AFL), Local 597, hereincalled the A. F. L., appeared and participated. All parties were affordedfull opportunity to be heard, to examine and cross-examine witnesses,and to introduce evidence bearing on the issues. At the hearing the Com-pany moved to dismiss the petition. For reasons discussed in Section I,infra,the motion is hereby denied. The Trial Examiner's rulings madeat the hearing are free from prejudicial error and are hereby affirmed.All parties were afforded opportunity to file briefs with the Board.b8 N. L.R. B., No. 76.535 536DECISIONSOF NATIONALLABOR RELATIONS BOARDUpon the entire record in the case, the Board makes the following:FINDINGS OF FACT1.THE BUSINESS OF THE COMPANYMilton Co-Operative Dairy Corp., a Vermont corporation with itsprincipal office inMilton, Vermont, is engaged in the business of proc-essing and selling milk received from approximately 750 farmers, whoare its members.During 1945, the Company purchased bags, tin cans, tubs, and othersupplies valued at approximately $20,000, all of which were receivedfrom points located outside the State of Vermont. Also during 1945, theCompany purchased 81,000,000 pounds of milk valued at approximately$3,000,000.During the same period its total sales were valued at ap-proximately $4,000,000.During the months of May and June 1945, theCompany sold approximately 400,000 pounds of butter and milk, almostall of which were shipped to points outside the State of Vermont. Dur-ing the same months it produced approximately 124,000 pounds ofbutter, of which 55 percent was sold to the United States Government,and the balance to customers in States other than Vermont.The main plant of the Company is located in Milton, and in additionitoperates six "stations" located at Essex Junction, Fairfax, Georgia,Swanton, and Alburg, all in the State of Vermont. The milk is deliveredto the Company at its main office or stations, by the farmer-membersand is then weighed and tested for butter content. The farmers arepaid on the basis of the weights and tests. The milk is sent via tank carsto Boston, Massachusetts, where it is sold. All of the "stations" havevats in which casein is produced; also each has a large refrigerator,some of which are mechanical. The bulk of the processing of by-productsis carried on at the main plant at Milton, where powdered milk, casein,condensed milk, and butter are produced.' The Company also separatescream from the milk and sends the cream to Boston for sale. The Com-pany owns a building in Boston, where it maintains an office with twoemployees who take care of its interests.In its motion to dismiss the Company insists that its employees areagricultural laborers within the meaning of Section 2 (3) of the NationalLabor Relations Act, and therefore exempt from the provisions of theAct.But the Company's employees do not work on farms. They arecommercially engaged in receiving milk from farmers, weighing andtesting it, separating the cream from the milk, and manufacturing or'Because of the presentlyexistingmilkshortages, the processing of by-productshas beendiscontinued, but it is anticipated thatitwill be resumed when normalconditionsreturn tothe dairy industry. MILTON CO-OPERATIVEDAIRY CORP.537processing by-products.When the milk leaves the farm and reachesthe Company for processing and marketing, it becomes engulfed in thefirst step of industrial activity, and is then in the practical control of alarge selling organization.Employees who are not working at farming,but specializing in the preparation of farm products for trade or ship-ment after they have been sent from the farm, are not "agriculturallaborers" excepted from the definition of "employee" in the NationalLabor Relations Act.Accordingly,we find no merit in the Company's contention thatits employees are agricultural laborers, and thus outside the jurisdictionof the Act.2 And we find that the Company is engaged in commercewithin the meaning of the National Labor Relations Act.IITHE ORGANIZATIONS INVOLVEDUnited Retail,Wholesale & Department Store Employees of America,New England Joint Board, is a labor organization affiliated with theCongress of Industrial Organizations, admitting to membership em-ployees of the Company.International Brotherhood of Teamsters, Chauffeurs,Warehousemenand Helpers of America, Local 597, is a labor organization affiliated withtheAmerican Federation of Labor, admitting to membership employeesof the Company.IIITHE QUESTION CONCERNING REPRESENTATIONThe Companyhas refused to grant recognitionto the C.I.O. asthe exclusivebargaining representative of certain of its employees untilthe C. I 0 has been certified by the Boardin an appropriate unit.We find thata question affecting commerce has arisen concerningthe representation of employees of the Company, withinthemeaningof Section 9 (c) and Section 2 (6) and (7) of the Act.IV. THE APPROPRIATE UNITWe find, in accordance with the agreement of the parties, that all pro-duction and maintenance employees employed by the Company, at itsMilton, Vermont, plant, and stations located at Essex Junction, Fairfax,Georgia, Swanton, Colchester, and Alburg, all in the State of Vermont,excluding executives, office and clerical employees, ice harvesters,$ work-2SeeN. L. R. B v Tovrea Packing Co.,111 F (2d) 626 (C. C. A 9),cert.den 311 U. S.668;Matter of North Whittier Heights Citrus Association v. N. LR.B , 109 F. (2d) 76(C.C A 9), cert. den 310 U. S 632;Matter of Idaho Potato Growers, Inc., etatv.N LR B, 144 F (2d) 295 (C. C A. 9), cert den 323 U. S. 769.3Persons solely employed as ice harvesters are excluded from the unit, however,individualswho perform ice harvesting work but are otherwise regularly employedas production andmaintenance employees by the Company are includedin the unit insofar astheirproductionand maintenance duties areconcerned. 538DECISIONS OF NATIONAL LABOR RELATIONS BOARDing foremen, and all supervisory employees with authority to hire, pro-mote, discharge, discipline, or otherwise effect changes in the status ofemployees or effectively recommend such action, constitute a unit appro-priate for the purposes of collective bargaining within the meaning ofSection 9 (b) of the Act.V. THE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation which hasarisen be resolved by an election by secret ballot among employeesin the appropriate unit who were employed during the pay-roll periodimmediately preceding the date of the Direction of Election herein,subject to the limitations and additions set forth in the Direction.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor Relations Act,and pursuant to Article III, Section 9, of National Labor RelationsBoard Rules and Regulations-Series 3, as amended, it is herebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with Milton Co-OperativeDairy Corp., Milton, Vermont, an election by secret ballot shall be con-ducted as early as possible, but not later than thirty (30) days fromthe date of this Direction, under the direction and supervision of theRegional Director for the First Region, acting in this matter as agentfor the National Labor Relations Board, and subject to Article III,Sections 10 and 11, of said Rules and Regulations, among the employeesin the unit found appropriate in Section IV, above, who were employedduring the pay-roll period immediately preceding the date of this Direc-tion, including employees who did not work during said pay-roll periodbecause they were ill or on vacation or temporarily laid off, and includingemployees in the armed forces of the United States who present them-selves in person at the polls, but excluding those employees who havesince quit or been discharged for cause and have not been rehired orreinstated prior to the date of the election, to determine whether theydesire to be represented by United Retail,Wholesale & DepartmentStore Employees of America (CIO), New England Joint Board, or byInternationalBrotherhood of Teamsters, Chauffeurs,Warehousemenand Helpers of America (AFL), Local 597, for the purposes of collec-tive bargaining, or by neither.CHAIRMAN HERZOG took no part in the consideration of the aboveDecision and Direction of Election.